Memorandum by the Court. Judgment invalidating petition and authorization designating Francis J. Vogt as candidate for nomination by the Conservative Party for the office of District Attorney of Ulster County reversed, on the law and the facts, and petition dismissed, without costs. The validity of the proxies not having been questioned, we find that the designation was duly authorized at a meeting of the County Committee of the Conservative Party. Where the rules of the committee, as here, permit members to vote by proxy, they may do so, and designations made on votes so cast are valid. Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.